            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 1 of 8




 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 5
     DICK'S SPORTING GOODS INC.,
 6
                                 Plaintiff,                 CASE NO. 2:20-cv-01239-RAJ-BAT
 7
             v.                                             ORDER REGARDING ESI
 8                                                          DISCOVERY
     SMOKEY POINT COMMERCIAL LLC,
 9
                                 Defendant.
10

11          Pursuant to the parties’ stipulation (Dkt. 18), the following provisions shall govern the

12   discovery of electronically stored information (“ESI”) in this matter:

13          A.      General Principles

14          1.      An attorney’s zealous representation of a client is not compromised by conducting

15   discovery in a cooperative manner. The failure of counsel or the parties to litigation to cooperate

16   in facilitating and reasonably limiting discovery requests and responses raises litigation costs and

17   contributes to the risk of sanctions.

18          2.      As provided in LCR 26(f), the proportionality standard set forth in Fed. R. Civ. P.

19   26(b)(1) must be applied in each case when formulating a discovery plan. To further the

20   application of the proportionality standard in discovery, requests for production of ESI and

21   related responses should be reasonably targeted, clear, and as specific as possible.

22          B.      ESI Disclosures

23          Within 30 days of entry of this Order, or at an earlier time if agreed to by the parties, each

     party shall disclose:


     ORDER REGARDING ESI DISCOVERY - 1
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 2 of 8




 1           1.        Custodians. The five custodians most likely to have discoverable ESI in their

 2   possession, custody, or control, and if there are more than five, then the five custodians next

 3   most likely to have any discoverable ESI in their possession, custody, or control. The custodians

 4   shall be identified by name, title, connection to the instant litigation, and the type of the

 5   information under the custodian’s control.

 6           2.        Non-custodial Data Sources. A list of non-custodial data sources (e.g., shared

 7   drives, servers), if any, likely to contain discoverable ESI.

 8           3.        Third-Party Data Sources. A list of third-party data sources, if any, likely to

 9   contain discoverable ESI (e.g., third-party email providers, mobile device providers, cloud

10   storage) and, for each such source, the extent to which a party is (or is not) able to preserve

11   information stored in the third-party data source.

12           4.        Inaccessible Data. A list of data sources, if any, likely to contain discoverable ESI

13   (by type, date, custodian, electronic system or other criteria sufficient to specifically identify the

14   data source) that a party asserts is not reasonably accessible under Fed. R. Civ. P. 26(b)(2)(B).

15           C.        ESI Discovery Procedures

16           1.        On-site inspection of electronic media. Such an inspection shall not be required

17   absent a demonstration by the requesting party of specific need and good cause or by agreement

18   of the parties.

19           2.        Search methodology. The parties shall timely confer to attempt to reach

20   agreement on appropriate search terms and queries, file type and date restrictions, data sources

21   (including custodians), and other appropriate computer- or technology-aided methodologies,

22   before any such effort is undertaken. The parties shall continue to cooperate in revising the

23   appropriateness of the search methodology.




     ORDER REGARDING ESI DISCOVERY - 2
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 3 of 8




 1          a.      Prior to running searches:

 2                  i.     The producing party shall disclose the data sources (including custodians),

 3   search terms and queries, any file type and date restrictions, and any other methodology that it

 4   proposes to use to locate ESI likely to contain responsive and discoverable information. The

 5   producing party may provide unique hit counts for each search query.

 6                  ii.    The requesting party is entitled to, within 14 days of the producing party’s

 7   disclosure, add no more than 10 search terms or queries to those disclosed by the producing party

 8   absent a showing of good cause or agreement of the parties.

 9                  iii.   The following provisions apply to search terms / queries of the requesting

10   party. Focused terms and queries should be employed; broad terms or queries, such as product

11   and company names, generally should be avoided. A conjunctive combination of multiple words

12   or phrases (e.g., “computer” and “system”) narrows the search and shall count as a single search

13   term. A disjunctive combination of multiple words or phrases (e.g., “computer” or “system”)

14   broadens the search, and thus each word or phrase shall count as a separate search term unless

15   they are variants of the same word. The producing party may identify each search term or query

16   returning overbroad results demonstrating the overbroad results and a counter proposal

17   correcting the overbroad search or query.

18          b.      After production: Within 21 days of the producing party notifying the receiving

19   party that it has substantially completed the production of documents responsive to a request, the

20   responding party may request no more than 10 additional search terms or queries. The

21   immediately preceding section (Section C(2)(a)(iii)) and the obligations of conferring in Section

22   C(2) apply to the request.

23




     ORDER REGARDING ESI DISCOVERY - 3
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 4 of 8




 1          c.        Upon reasonable request, a party shall disclose information relating to network

 2   design, the types of databases, database dictionaries, the access control list and security access

 3   logs and rights of individuals to access the system and specific files and applications, the ESI

 4   document retention policy, organizational chart for information systems personnel, or the backup

 5   and systems recovery routines, including, but not limited to, tape rotation and

 6   destruction/overwrite policy.

 7          3.        Format.

 8                    a.     ESI will be produced to the requesting party with searchable text. The

 9   parties agree to produce ESI as searchable multiple-page PDFs with load files for e-discovery

10   software that includes metadata fields and companion OCR and/or extracted text files.

11                    b.     Unless otherwise agreed to by the parties, files that are not easily

12   converted to image format, such as spreadsheet, database, and drawing files, will be produced in

13   native format.

14                    c.     Each document image file shall be named with a unique number (Bates

15   Number). File names should not be more than twenty characters long or contain spaces. When a

16   text-searchable image file is produced, the producing party must preserve the integrity of the

17   underlying ESI, i.e., the original formatting, the metadata (as noted below) and, where

18   applicable, the revision history.

19                    d.     If a document is more than one page, the unitization of the document and

20   any attachments and/or affixed notes shall be maintained as they existed in the original

21   document.

22          e.        The parties shall produce their information in the following format: single- page

23   images and associated multi-page text files containing extracted text or with appropriate software




     ORDER REGARDING ESI DISCOVERY - 4
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 5 of 8




 1   load files containing all information required by the litigation support system used by the

 2   receiving party.

 3          f.      The full text of each electronic document shall be extracted (“Extracted Text”)

 4   and produced in a text file. The Extracted Text shall be provided in searchable ASCII text format

 5   (or Unicode text format if the text is in a foreign language) and shall be named with a unique

 6   Bates Number (e.g., the unique Bates Number of the first page of the corresponding production

 7   version of the document followed by its file extension).

 8          4.      De-duplication. The parties may de-duplicate their ESI production across

 9   custodial and non-custodial data sources after disclosure to the requesting party, and the

10   duplicate custodian information removed during the de-duplication process tracked in a

11   duplicate/other custodian field in the database load file.

12          5.      Email Threading. The parties may use analytics technology to identify email

13   threads and need only produce the unique most inclusive copy and related family members and

14   may exclude lesser inclusive copies. Upon reasonable request, the producing party will produce a

15   less inclusive copy.

16          6.      Metadata fields. If the requesting party seeks metadata, the parties agree that only

17   the following metadata fields need be produced, and only to the extent it is reasonably accessible

18   and non-privileged: document type; custodian and duplicate custodians (or storage location if no

19   custodian); author/from; recipient/to, cc and bcc; title/subject; email subject; file name; file size;

20   file extension; original file path; date and time created, sent, modified and/or received; and hash

21   value. The list of metadata type is intended to be flexible and may be changed by agreement of

22   the parties, particularly in light of advances and changes in technology, vendor, and business

23   practices.




     ORDER REGARDING ESI DISCOVERY - 5
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 6 of 8




 1          7.      Hard-Copy Documents. If the parties elect to produce hard-copy documents in an

 2   electronic format, the production of hard-copy documents will include a cross-reference file that

 3   indicates document breaks and sets forth the custodian or custodian/location associated with each

 4   produced document. Hard-copy documents will be scanned using Optical Character Recognition

 5   technology and searchable ASCII text files will be produced (or Unicode text format if the text is

 6   in a foreign language), unless the producing party can show that the cost would outweigh the

 7   usefulness of scanning (for example, when the condition of the paper is not conducive to

 8   scanning and will not result in accurate or reasonably useable/searchable ESI). Each file will be

 9   named with a unique Bates Number (e.g., the unique Bates Number of the first page of the

10   corresponding production version of the document followed by its file extension).

11          D.      Preservation of ESI

12          1.      The parties acknowledge that they have a common law obligation, as expressed in

13   Fed. R. Civ. P. 37(e), to take reasonable and proportional steps to preserve discoverable

14   information in the party’s possession, custody, or control. With respect to preservation of ESI,

15   the parties agree as follows:

16          2.      Absent a showing of good cause by the requesting party, the parties shall not be

17   required to modify the procedures used by them in the ordinary course of business to back-up

18   and archive data; provided, however, that the parties shall preserve all discoverable ESI in their

19   possession, custody, or control.

20          3.      The parties will supplement their disclosures in accordance with Fed. R. Civ. P.

21   26(e) with discoverable ESI responsive to a particular discovery request or mandatory disclosure

22   where that data is created after a disclosure or response is made (unless excluded under Sections

23   (D)(3) or (E)(1)-(2)).




     ORDER REGARDING ESI DISCOVERY - 6
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 7 of 8




 1          4.      Absent a showing of good cause by the requesting party, the following categories

 2   of ESI need not be preserved:

 3                  a.        Deleted, slack, fragmented, or other data only accessible by forensics.

 4                  b.        Random access memory (RAM), temporary files, or other ephemeral data

 5   that are difficult to preserve without disabling the operating system.

 6                  c.        On-line access data such as temporary internet files, history, cache,

 7   cookies, and the like.

 8                  d.        Data in metadata fields that are frequently updated automatically, such as

 9   last-opened dates (see also Section (E)(5)).

10                  e.        Back-up data that are duplicative of data that are more accessible

11   elsewhere.

12                  f.        Server, system or network logs.

13                  g.        Data remaining from systems no longer in use that is unintelligible on the

14   systems in use.

15                  h.        Electronic data (e.g., email, calendars, contact data, and notes) sent to or

16   from mobile devices (e.g., iPhone, iPad, Android devices), provided that a copy of all such

17   electronic data is automatically saved in real time elsewhere (such as on a server, laptop, desktop

18   computer, or “cloud” storage).

19          E.      Privilege

20          1.      A producing party shall create a privilege log of all documents fully withheld

21   from production on the basis of a privilege or protection, unless otherwise agreed or excepted by

22   this Agreement and Order. Privilege logs shall include a unique identification number for each

23   document and the basis for the claim (attorney-client privileged or work-product protection). For




     ORDER REGARDING ESI DISCOVERY - 7
            Case 2:20-cv-01239-RAJ-BAT Document 19 Filed 12/01/20 Page 8 of 8




 1   ESI, the privilege log may be generated using available metadata, including author/recipient or

 2   to/from/cc/bcc names; the subject matter or title; and date created. Should the available metadata

 3   provide insufficient information for the purpose of evaluating the privilege claim asserted, the

 4   producing party shall include such additional information as required by the Federal Rules of

 5   Civil Procedure. Privilege logs will be produced to all other parties no later than 30 days after

 6   delivering a production unless an earlier deadline is agreed to by the parties.

 7          2.       Redactions need not be logged so long as the basis for the redaction is clear on

 8   the redacted document.

 9          3.      With respect to privileged or work-product information generated after the filing

10   of the complaint, parties are not required to include any such information in privilege logs.

11          4.      Activities undertaken in compliance with the duty to preserve information are

12   protected from disclosure and discovery under Fed. R. Civ. P. 26(b)(3)(A) and (B).

13          5.      Pursuant to Fed. R. Evid. 502(d), the production of any documents in this

14   proceeding shall not, for the purposes of this proceeding or any other federal or state proceeding,

15   constitute a waiver by the producing party of any privilege applicable to those documents,

16   including the attorney-client privilege, attorney work-product protection, or any other privilege

17   or protection recognized by law. Information produced in discovery that is protected as

18   privileged or work product shall be immediately returned to the producing party, and its

19   production shall not constitute a waiver of such protection.

20          DATED this 1st day of December, 2020.

21

22                                                         A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge




     ORDER REGARDING ESI DISCOVERY - 8
